Citation Nr: 0735576	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in June 2004.

The veteran failed, without apparent cause, to appear for a 
scheduled hearing in August 2003.  Therefore, his request for 
a hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's skin 
disorder is not a result of any established event, injury, or 
disease during active service.

3.  The evidence of record demonstrates the veteran's GERD is 
not a result of any established event, injury, or disease 
during active service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2001, March 2002, June 2004, 
and July 2004.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Because of the decision in this case any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error. 

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic diseases 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Skin Disorder

In this case, service medical records show that the veteran 
was seen repeatedly for chronic sinusitis and allergies.  In 
November 1972, he was seen at the dermatology clinic where he 
was diagnosed with pseudofolliculitis barbae.  A two-week 
course of treatment was prescribed.   In October 1973, he was 
treated for insect bites.  In March 1974, when treated for 
allergies, he denied any skin rashes.  Later that month, he 
was seen for evaluation of pseudofolliculitis barbae.  
Treatment was to shave only twice a week, with depilatory, 
for 90 days.  In July 1974, he was treated for an ingrown 
hair in the groin area, and in August 1974 for a cyst in the 
"crack of the buttock."  At separation in August 1974 the 
veteran indicated excellent health.  The report of medical 
examination at the time of discharge shows that clinical 
evaluation of the skin was normal.

A May 1985 VA medical record showed treatment for skin 
lesions.  It was noted that the veteran had been diagnosed 
with erythema multiforme in 1978 by a private doctor.  A 
steroid was prescribed.  Both VA and private medical records 
dated thereafter confirm ongoing treatment of erythema 
multiforme.  The only issue in conflict appears to be 
establishing the date of onset.  However, it appears that the 
onset was no earlier than 1977 to 1978, according to 
information provided by the veteran to various health care 
providers, although the veteran claimed in a January 1993 
medical report that the onset was in 1976..

In June 1996, the veteran stated that in 1974 he first 
experienced allergies that were later diagnosed as erythema 
multiforme.  In his VA form 21-526 submitted concurrently, he 
indicated that he had been treated for a skin disorder since 
1975.

On VA examination in August 1996, the veteran reported 
developing skin lesions while in the service.  He stated that 
he was originally diagnosed with erythema multiforme after 
leaving the service.  On objective examination, there were no 
identifiable active skin lesions.  The clinical impression 
was recurrent erythema multiforme of unclear etiology.

In a December 2001 statement, the veteran related that he 
experienced a skin disorder while he was on active duty.  He 
reported that Dr. B.D. provided a diagnosis of erythema 
multiforme immediately following his discharge.

Private medical correspondence dated April 2002 from the 
veteran's private physician, B.W.D., M.D., noted treatment of 
the veteran since late 1975 for erythema multiforme.  He 
noted that the veteran's history of allergic erythema 
multiforme had not recurred for the last several years but 
seemed to have an allergic diathesis with complaints of 
allergic rhinitis and bronchial asthma particularly with 
seasonal change.  Dr. D. concluded that the veteran's initial 
episodes of erythema multiforme occurred soon after his 
discharge in 1974.

On VA examination in May 2005, the physician stated that 
there was nothing in the veteran's service medical records to 
indicate a skin condition of any sort, including erythema 
multiforme, was present during his military service.  She 
observed that the first mention of erythema multiforme was 
from Dr. B.D's 2002 letter that stated that the veteran was 
first seen by Dr. D. with a severe outbreak of erythema 
multiforme in late 1975.  It was further noted that the 
veteran's date of separation was August 23, 1974.  The 
examiner opined that it was impossible to say whether the 
veteran's erythema multiforme appeared within the first year 
after his separation from military service, and current or 
further medical examination would not answer that question.  

An endocrinologist reviewed the May 2005 VA exam record and 
the veteran's claims file and stated that she completely 
agreed with the physician's conclusions.  It was noted that 
the veteran did not have erythema multiforme during his 
military service and it would be a resort to speculation 
whether the erythema multiforme began within a year after 
separation.  The endocrinologist acknowledged Dr. B.D.'s 2002 
letter but stated that it was not possible to know when the 
problem started.

According to the evidence of record, the initial diagnosis of 
erythema multiforme was provided in late 1975.  The Board 
observes that erythema multiforme is not on the statutory 
list of chronic diseases for which service connection can be 
presumed if the symptoms manifest themselves to a compensable 
degree within one year after discharge.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).  The veteran's current erythema 
multiforme is well documented, but there is no medical 
evidence that connects the veteran's currently diagnosed 
erythema multiforme with any incident, event, or disease that 
occurred during his active duty service.  Based upon the 
evidence of record, the Board finds the veteran's present 
erythema multiforme was not incurred as a result of an 
established event, injury, or disease during active service.  
Without medical evidence establishing an etiology between 
events in service and the present diagnosis of erythema 
multiforme, service connection for erythema multiforme cannot 
be granted.

The veteran's medical reports give a multitude of different 
dates regarding the onset of the skin disorder.  However, in 
this matter the Board finds the May 2005 VA examination 
persuasive.  The examiner reviewed the claims file and the 
service medical records.  Although she was unable to state 
whether the skin disorder appeared within the first year 
after service, she stated that there was nothing to indicate 
that erythema multiforme was present during military service.  
That opinion was seconded by an endocrinologist who reviewed 
the entire claims file.

The Board acknowledges the April2002 letter from Dr. B.D. but 
finds that the letter only dates the veteran's skin disorder 
to late 1975, not to the veteran's time in service, as Dr. 
B.D. first saw the veteran in late 1975.  As there is no 
medical evidence of a skin disorder existing during the 
veteran's time in service, service connection cannot be 
granted.

While the veteran may believe his erythema multiforme was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

GERD

With regard to the veteran's claim for gastroesophageal 
reflux disease (GERD) service medical records show the 
veteran was treated in August 1974 for complaints of stomach 
pain, cramping and constipation, which appeared to be 
attributed to a diagnosed hemorrhoid disability.  

Post service VA and private treatment records include an 
August 1996 VA skin examination.  At that time the veteran 
also complained of periodic episodes of hoarseness and voice 
loss.  Although the examiner noted that the veteran had not 
received specific treatment, and in the absence of supportive 
clinical findings, a diagnosis of probable GERD was made.

A private medical record from November 1996 indicated that 
the veteran was prescribed Omeprazole for GERD symptoms.  In 
September 2004 the veteran underwent an upper endoscopy at a 
private medical facility.  Esophagitis and mild 
gastroduodenitis were diagnosed.  A private upper 
gastrointestinal series performed in May 2005 revealed mild 
gastroesophical reflux with no hiatal hernia or esophageal 
stricture.

On VA examination in May 2005, the veteran reported that he 
was diagnosed with GERD in 1975.  He reported experiencing 
regurgitation when he would sit or lie down.  He said he 
experienced nausea about once a day.  He denied any 
hematemesis or melena.  He did not report any diarrhea but 
said that he was constipated constantly.  He reported no 
episodes of colic or distention.  He said that he experienced 
nausea but no vomiting.  On objective examination, it was 
noted that the abdomen was soft with bowel sounds present.  
No organomegaly, tenderness, or masses were noted.  After 
reviewing the claims file, the examiner observed that there 
were no complaints of upper gastrointestinal heartburn in the 
service medical records.  It was noted that the veteran had 
complaints of constipation and external hemorrhoids while in 
the service, but the examiner opined that there was no 
relationship between the veteran's hemorrhoids and 
constipation with the reflux disease the veteran currently 
experienced.

According to the evidence of record, the initial diagnosis of 
GERD was provided in August 1996-over 20 years after he was 
discharged.  There is no medical evidence that connects the 
veteran's currently diagnosed GERD with any incident, event, 
or disease that occurred during his active duty service.  
Based upon the evidence of record, the Board finds the 
veteran's present GERD was not incurred as a result of an 
established event, injury, or disease during active service.  
Without medical evidence establishing an etiology between 
events in service and the present diagnosis of GERD, service 
connection for GERD cannot be granted.

The Board finds the May 2005 VA examination persuasive.  The 
examiner reviewed the claims file and the service medical 
records.  In addition to reviewing the veteran's medical 
history, the examination report indicates that the examiner 
elicited information from the veteran concerning his present 
symptoms and prior treatment for GERD.

While the veteran may believe his GERD was incurred as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


